DETAILED ACTION
Applicant's submission filed on August 3, 2021 in response to Office Action dated May 5, 2021 has been entered. Claims 2-21 are pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Merene Philip on August 10, 2021.
The application has been amended as follows:
Claim 2, line 25, after ‘bridge’ and before ‘.’, add --, and wherein the parameter values corresponding to the inmate communication data comprise a date of an inmate communication corresponding to the inmate communication data, a time of the inmate communication, a type of encoding of the inmate communication, a rate of encoding of the inmate communication, a location of the inmate communication device utilized during the inmate communication, and the phone number dialed during the inmate communication--.
Claim 3, cancelled.
Claim 8, line 20, after ‘bridge’ and before ‘.’, add --, and wherein the parameter values corresponding to the inmate communication data comprise a date of an inmate communication corresponding to the inmate communication data, a time of the inmate 
Claim 9, cancelled.
Claim 15, line 21, after ‘bridge’ and before ‘.’, add --, and wherein the parameter values corresponding to the inmate communication data comprise a date of an inmate communication corresponding to the inmate communication data, a time of the inmate communication, a type of encoding of the inmate communication, a rate of encoding of the inmate communication, a location of the inmate communication device utilized during the inmate communication, and the phone number dialed during the inmate communication--.
Claim 16, cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620.  The examiner can normally be reached on M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653